

116 HRES 443 IH: Recognizing the 50th anniversary of the Apollo 11 Moon landing, and for other purposes.
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 443IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Mr. Posey (for himself, Ms. Wilson of Florida, Mr. Babin, and Ms. Kendra S. Horn of Oklahoma) submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONRecognizing the 50th anniversary of the Apollo 11 Moon landing, and for other purposes.
	
 Whereas, on May 25, 1961, President John F. Kennedy announced before a special joint session of Congress the dramatic and ambitious goal of sending an American safely to the Moon before the end of the decade;
 Whereas, on July 20, 1969, NASA astronaut Neil Armstrong took the historic first steps on the Moon and declared, That’s one small step for man, one giant leap for mankind;
 Whereas NASA built upon knowledge gleaned from the Mercury and Gemini programs that included sending astronauts into orbit from Cape Canaveral and most of them splashing down off the coast of Florida;
 Whereas the first 4 crewed Apollo flights tested the equipment used in the Apollo program, with the first flight in 1968 and the last in 1972;
 Whereas the first Apollo crew, Gus Grissom, Ed White, and Roger Chaffee, lost their lives in the line of service as they conducted a simulation on the launch pad in Florida, a flash fire broke out in their spacecraft;
 Whereas a total of 11 crewed Apollo missions were conducted from Kennedy Space Center in Florida with 6 lunar modules making a landing on the Moon and a total of 12 astronauts walking on the Moon;
 Whereas women and minorities were instrumental in the success of the Apollo 11 mission; Whereas Margaret Hamilton, the head of the Software Engineering Division of the MIT Instrumentation Laboratory, the first software engineer, led the development of Apollo flight software;
 Whereas Katherine Johnson, a pioneering African-American mathematician and the first woman to work in Langley Research Center’s Flight Research Division to receive credit as author of a research report, did the pioneering work to enable the rendezvous in lunar orbit that made Apollo 11 possible;
 Whereas Susan Finley began her career as a computer programmer at the Jet Propulsion Laboratory and wrote software for the Deep Space Network that enabled the transmission of Armstrong’s famous words: One small step for man, one giant leap for mankind;
 Whereas Frances Poppy Northcutt, the first female engineer in NASA’s Mission Control Center in Houston, was integral to the success of the Apollo program;
 Whereas the Apollo missions laid the foundation for modern planetary science and built a legacy for future scientists;
 Whereas discoveries made during the Apollo missions are still being applied, with thousands of scientific papers published using Apollo data;
 Whereas the Apollo project not only fulfilled Kennedy’s goal of landing a man on the Moon, but also achieved his diplomatic goal of Cold War rivals working together when in 1975, the Apollo-Soyuz Test Project saw the last Apollo spacecraft dock with a Soviet Soyuz, and crews conducted joint operations in orbit;
 Whereas NASA established the technology to meet national interests in space, achieving preeminence in space for the United States by carrying out a program of scientific exploration of the Moon;
 Whereas NASA is now committed to returning to the Moon in a sustainable way, with innovative new technologies and systems to explore more locations across the surface than were ever thought possible, and this time, when we go to the Moon, we will stay;
 Whereas NASA’s science, technology, and human exploration activities touch every aspect of our lives;
 Whereas the space industry generates more than $400,000,000,000 in economic activity; Whereas in Florida alone, the space industry impact totals $19,000,000,000 annually and 130,000 jobs; and
 Whereas more than 1,700,000 people visited the Kennedy Space Center’s Visitor Complex in 2018 to view many rocket launches and see the space shuttle Atlantis, the Saturn V rocket, Apollo 14 command module, and mockups of the capsules that took astronauts to the Moon: Now, therefore, be it
	
 That the House of Representatives— (1)celebrates the 50th anniversary of the Apollo 11 Moon landing;
 (2)honors astronauts Neil Armstrong, Buzz Aldrin, Michael Collins, and the women and men of NASA and its contractors, and the support of the American taxpayers, without whose support the Apollo program would not have been possible;
 (3)reiterates its support for returning humans to the Moon by 2024, and to Mars and beyond; (4)supports the selection of a diverse lunar exploration crew, including women and minorities; and
 (5)supports continued United States leadership in space. 